Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated October 6, 2021, claims 1, 2 and 14-22 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed October 6, 2021 have been considered.


Claim Objections

 	Claims 17, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14-16, 19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 12-14, 17 and 20 of U.S. Patent No. 11164638 [‘638]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘638
1. (original) A non-volatile memory, comprising: an upper semiconductor layer vertically stacked on a _ lower semiconductor layer, wherein the upper semiconductor layer includes a first memory group spaced apart from a second memory group in a first horizontal direction by a separation region, the lower semiconductor layer includes a bypass circuit underlying at least a portion of the separation region and configured to selectively connect a first bit line of the first memory group with a second bit line of the second memory group, wherein the bypass circuit includes a transistor including a first source/drain region and a second source/drain region, and the non-volatile memory device further comprises:

a first contact plug extending from the first source/drain region through the separation region to connect the first bit line; and a second contact plug extending from the second source/drain region through the separation region to connect the second bit line, wherein the transistor further includes a gate, and the non-volatile memory device further comprises: a control logic that generates a connection control signal applied to the gate, wherein the bypass circuit selectively connects the first bit line with the second bit line in response to the connection control signal.

1. A non-volatile memory, comprising: an upper semiconductor layer including a first metal pad and vertically stacked on a lower semiconductor layer, wherein the upper semiconductor layer includes a first memory group spaced apart from a second memory group in a first horizontal direction by a separation region, the lower semiconductor layer includes a second metal pad and a bypass circuit underlying at least a portion of the separation region and configured to selectively connect a first bit line of the first memory group with a second bit line of the second memory group, and the upper semiconductor layer is vertically connected to the lower semiconductor layer by the first metal pad and the second metal pad.
3. The non-volatile memory of claim 1, wherein the bypass circuit includes a transistor including a first source/drain region and a second source/drain region, and the non-volatile memory device further comprises: a first contact plug extending from the first source/drain region through the separation region to connect the first bit line; and a second contact plug extending from the second source/drain region through the separation region to connect the second bit line.
4. The non-volatile memory of claim 3, wherein the transistor further includes a gate, and the non-volatile memory device further comprises: a control logic that generates a connection control signal applied to the gate, wherein the bypass circuit selectively connects the first bit line with the second bit line in response to the connection control signal.

14. (original) A three-dimensional (3D), non-volatile memory, comprising: a control logic that generates a connection control signal; an upper semiconductor layer vertically stacked on a_ lower semiconductor layer, wherein the upper semiconductor layer includes a first memory group electrically isolated from a second memory group by a separation region, the first memory group including a first set of tiles including a first tile incorporating a first memory cell array, and the second memory group including a second set of tiles including a second tile incorporating a second memory cell array, and the lower semiconductor layer includes a bypass circuit underlying at least a portion of the separation region, wherein the bypass circuit is configured to selectively connect a first bit line of the first tile with a second bit line of the second tile in response to the connection control signal.
12. A three-dimensional (3D), non-volatile memory, comprising: a control logic that generates a connection control signal; an upper semiconductor layer including a first metal pad and vertically stacked on a lower semiconductor layer, wherein the upper semiconductor layer includes a first memory group electrically isolated from a second memory group by a separation region, the first memory group including a first set of tiles including a first tile incorporating a first memory cell array, and the second memory group including a second set of tiles including a second tile incorporating a second memory cell array, and the lower semiconductor layer includes a second metal pad and a bypass circuit underlying at least a portion of the separation region, wherein the bypass circuit is configured to selectively connect a first bit line of the first tile with a second bit line of the second tile in response to the connection control signal, and the upper semiconductor layer is vertically connected to the lower semiconductor layer by the first metal pad and the second metal pad.
15. (original) The 3D non-volatile memory of claim 14, wherein the bypass circuit includes a transistor including a gate receiving the connection control signal, a first source/drain region and a second source/drain region, and the 3D non-volatile memory device further comprises: a first contact plug extending from the first source/drain region through the separation region to connect the first bit line; and
a second contact plug extending from the second source/drain region through the separation region to connect the second bit line.

13. The 3D non-volatile memory of claim 12, wherein the bypass circuit includes a transistor including a gate receiving the connection control signal, a first source/drain region and a second source/drain region, and the 3D non-volatile memory device further comprises: a first contact plug extending from the first source/drain region through the separation region to connect the first bit line; and a second contact plug extending from the second source/drain region through the separation region to connect the second bit line.
16. (original) The 3D non-volatile memory of claim 14, wherein a portion of the lower semiconductor layer underlying the first memory group includes a first portion of a first row decoder, a second portion of the first row decoder, a first portion of a first page buffer and a second portion of the first page buffer arranged in a first windmill pattern, and another portion of the lower semiconductor layer underlying the second memory group includes a first portion of a second row decoder, a second portion of the second row decoder, a first portion of a second page buffer and a second portion of the second page buffer arranged in a second windmill pattern.

14. The 3D non-volatile memory of claim 12, wherein a portion of the lower semiconductor layer underlying the first memory group includes a first portion of a first row decoder, a second portion of the first row decoder, a first portion of a first page buffer and a second portion of the first page buffer arranged in a first windmill pattern, and another portion of the lower semiconductor layer underlying the second memory group includes a first portion of a second row decoder, a second portion of the second row decoder, a first portion of a second page buffer and a second portion of the second page buffer arranged in a second windmill pattern.
19. (original) The 3D non-volatile memory of claim 14, wherein the control logic is disposed in the lower semiconductor layer, and the 3D non- volatile memory further comprises a pad region disposed along at least a portion of at least one outer edge of the lower semiconductor layer.
17. The 3D non-volatile memory of claim 12, wherein the control logic is disposed in the lower semiconductor layer, and the 3D non-volatile memory further comprises a pad region disposed along at least a portion of at least one outer edge of the lower semiconductor layer.
22. (original) The 3D non-volatile memory of claim 14, wherein the first set of tiles is physically separated from the second set of tiles by the separation region.
20. The 3D non-volatile memory of claim 12, wherein the first set of tiles is physically separated from the second set of tiles by the separation region.


As can be seen from the above table, similar to the patent ‘638, the application recites “a non-volatile memory comprising: an upper semiconductor layer vertically stacked on a lower semiconductor layer…the lower semiconductor layer includes a bypass circuit…the bypass circuit includes a transistor…a first and second contact plugs…a control logic that generates a connection control signal…”  Claim 1 of the present application differ from claim 4 of patent ‘638, in that, patent ‘638 recites metal pads on upper and lower semiconductor layers.    However, it is inherent to have metal pads to conduct signals to control various circuits that are on the respective layers.
With respect to claim 14, similar to the patent ‘638, the application recites “a three-dimensional (3d), non-volatile memory, comprising: a control logic that generates a connection control signal…an upper semiconductor layer…a lower semiconductor layer…a bypass circuit…”  Claim 14 of the present application from claim 12 of patent ‘638, in that, patent ‘638 recites metal pads on upper and lower semiconductor layers.  However, it is inherent to have metal pads to conduct signals to control various circuits that are on the respective layers.
For similar reasons, claims 15, 16, 19, and 22 are rejected over claims 4, 12-14, 17 and 20 of patent ‘638.	

Allowable   Subject   Matter

 	Claim 2 is allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, a first upper substrate and a second upper substrate respectively disposed on an upper surface of the lower semiconductor layer, wherein the separation region extends between the first upper substrate and the second upper substrate; a first vertical structure disposed on the first upper substrate and including memory cells of the first memory group and a second vertical structure disposed on the second upper substrate and including memory cells of the second memory group, wherein the first bit lines including the first bit line are disposed on the first vertical structure and extend in the first horizontal direction, the second bit lines including the second bit line are disposed on the second vertical structure and extend in the first horizontal direction, and the first bit lines and second bit lines are electrically insulated from one another by the separation region.
-with respect to claim 17, a lower substrate underlying the lower semiconductor layer; a first upper substrate and a second upper substrate respectively disposed on an upper surface of the lower semiconductor layer, wherein the separation region extends between the first upper substrate and the second upper substrate.
-with respect to claim 18, a first vertical structure disposed on the first upper substrate and including memory cells of the first tile and a second vertical structure disposed on the second upper substrate and including memory cells of the second tile, wherein the first bit lines including the first bit line are disposed on the first vertical structure and second bit lines including the second bit line are disposed on the second vertical structure.
-with respect to claim 20, the bypass circuit includes a transistor having a first source/drain region and a second source/drain region, and the non-volatile memory device further comprises: a lower substrate underlying the lower semiconductor layer; a first upper substrate and a second upper substrate respectively disposed on an upper surface of the lower semiconductor layer, wherein the separation region extends between the first upper substrate and the second upper substrate; a first vertical structure disposed on the first upper substrate and including memory cells of the first tile; a second vertical structure disposed on the second upper substrate and including memory cells of the second tile; a first contact plug extending vertically upward through the first vertical structure to connect the first bit line; a second contact plug extending vertically upward through the second vertical structure to connect the second bit line; a third contact plug connecting the first source/drain region; a fourth contact plug connecting the second source/drain region; a first conductive line extending in the first horizontal direction and connecting the first contact plug and the third contact plug; and a second conductive line extending in the first horizontal direction and connecting the second contact plug and the fourth contact plug.
-with respect to claim 21, the bypass circuit includes a transistor having a first source/drain region and a second source/drain region, and the non-volatile memory device further comprises: a lower substrate underlying the lower semiconductor layer; a first upper substrate and a second upper substrate respectively disposed on an upper surface of the lower semiconductor layer; a first vertical structure disposed on the first upper substrate  nd including a first edge region and memory cells of the first tile; a second vertical structure disposed on the second upper substrate and including a second edge region and memory cells of the second tile, wherein the separation region extends between the first edge region and the second edge region; a first contact plug extending vertically upward through the first vertical structure to connect the first bit line; a second contact plug extending vertically upward through the second vertical structure to connect the second bit line; a third contact plug connecting the first source/drain region; a fourth contact plug connecting the second source/drain region; a first conductive line extending in the first horizontal direction and connecting the first contact plug and the third contact plug; and a second conductive line extending in the first horizontal direction and connecting the second contact plug and the fourth contact plug, wherein the bypass circuit is disposed in a portion of the first semiconductor layer underlying one of the first edge region and the second edge region.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        October 20, 2022